

EXHIBIT 10.1


HEMISPHERX BIOPHARMA, INC.


SPECIALTY DISTRIBUTOR PURCHASE AND SERVICE AGREEMENT


This Specialty Distributor Purchase and Service Agreement (the "Agreement") is
made as of August 15, 2011 (the "Effective Date") by and between Hemispherx
Biopharma, Inc., (“Hemispherx”) and Bio Ridge Pharma, LLC., 100 Campus Drive
Suite 102 Florham Park, NJ 07932 (“BRP”).


RECITALS


WHEREAS, Hemispherx, is engaged in the manufacture, marketing and/or
distribution of ALFERON N Injection®, an injectable formulation of Natural Alpha
Interferon (hereinafter referred to alternatively as “Product”.


WHEREAS, BRP is a licensed specialty distributor in the United States and its
territories (the "Territory") and is willing to purchase and resell Product in
accordance with the terms and conditions of this Agreement; and


WHEREAS, BRP desires to become the exclusive, authorized distributor of
Product  and provide ancillary services related to the distribution of Product,
as defined and provided herein, and Hemispherx is willing to appoint BRP as the
exclusive distributor of Product and purchase such ancillary services related to
the distribution of Product, in accordance with the terms and conditions of this
Agreement.


NOW THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties agree as follows:


 
1.0
Appointment as the Authorized Distributor and Product Purchases



1.1        Appointment as an Authorized Distributor.  Subject to the terms and
conditions of this Agreement, Hemispherx hereby appoints BRP as a distributor of
Product solely for resale in the Territory.  As a distributor of Product, BRP
will distribute Product in accordance with the terms of this Agreement.


1.2         Direct Purchase from Hemispherx.  BRP agrees that it will purchase
Product exclusively from Hemispherx.  BRP shall not source, purchase, trade,
exchange or otherwise obtain Product from any entity other than Hemispherx.


1.3         Price.  Hemispherx agrees to sell to BRP the Product at the price
set forth in Exhibit A attached hereto (the "Purchase Price").  Hemispherx will
notify BRP of price changes within   *  (*) days notice to allow time to update
BRP system files.
 
1.3         Payment.  Payments for Product purchases shall be made to Hemispherx
in United States dollars via Electronic Funds Transfer (EFT) according to the
terms in Exhibit A. Dates for eligibility for prompt pay discounts set forth in
Exhibit A are firm and any payments received from BRP after the date for
eligibility of the prompt pay discount shall be for payment in full of the
outstanding invoice.  If that day falls on a Saturday, Sunday or Bank Holiday,
payment will be due on the next business day.


* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
1

--------------------------------------------------------------------------------

 


1.4        Ordering Procedures.  All purchases of Product shall be made via a
purchase order submitted to Hemispherx via Electronic Data Interchange
(EDI).  In the event EDI is unavailable at a given time, BRP may submit a
purchase order to Hemispherx using an alternative method: (i) via fax using the
Hemispherx Purchase Order Form; or (ii) by calling Hemispherx Customer Service
at.  For tracking purposes, BRP agrees to use the Customer Identification Number
assigned to it on all purchase orders.
 
1.5        Purchase Orders Subject to Hemispherx Review.  Each purchase order by
BRP is subject to review and acceptance by Hemispherx.  Hemispherx may hold
orders or reduce order quantities in its sole discretion for any of the
following reasons:


1.5.1        Product is on backorder.  A backorder for Product shall remain
active for sixty (60) days.  If Product becomes available within the sixty (60)
day limit, the Product will be shipped at the price in effect on the date the
order was received and accepted.  If the Product remains on backorder for more
than sixty (60) days, the backordered quantity will be canceled on the sixtieth
(60) day and BRP will be notified.  Cancelled backorders must be re-ordered by
BRP at the price in effect on the date of subsequent order.  Notwithstanding the
above, if BRP re-orders product within three (3) business days following
cancellation of the backorder, the order will be re-entered at the price in
effect on the day of the original product purchase order.


1.5.2        Product is in short supply or is expected to enter a period of
short supply.  Some or all of the purchase order will be placed on hold and
allocation of the Product in short supply or expected to enter a period of short
supply shall be made in the sole discretion of Hemispherx.


1.5.3        BRP’s credit limit is exceeded.  In the event BRP's credit limit
with Hemispherx is exceeded, BRP may reduce the purchase order or submit a
formal request to Hemispherx to increase BRP's credit limit.  Credit limits are
established in the sole discretion of Hemispherx and its Credit and Collections
Department.


1.6        Shipment/Risk of Loss.  Shipments by Hemispherx to BRP will be made
within five (5) business days after receipt and acceptance of a purchase
order.  Product shall be shipped FOB destination, freight prepaid.  Title and
risk of loss pass to BRP upon BRP’s acceptance of delivery as demonstrated by
written signature of BRP’s representative.  Hemispherx shall pay all standard
charges for freight, insurance, fees, and all other packing and shipping charges
related to delivery of Product to BRP, provided however, if BRP requests
expedited shipment, special routing or special handling of a shipment which
results in a higher transportation cost than would be incurred in a delivery but
for such request(s), the extra cost incurred by Hemispherx will be added to
BRP’s invoice.  Hemispherx shall not be liable for any costs (including, without
limitation, the replacement cost) of any Product shipped or alleged to have been
shipped by BRP to a customer in the event customer does not receive said
shipment.


* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
2

--------------------------------------------------------------------------------

 


1.7        Inspection/Defect/Return of Product. BRP shall promptly inspect all
shipments of Product delivered to BRP and report any damage, defect, loss in
transit, or other shipping errors to Hemispherx Customer Service () within five
(5) business days of receipt by BRP.  Hemispherx will, in its sole discretion,
issue either a credit or replacement for any Product which is damaged or
defective if the damage or defect existed prior to delivery to BRP and BRP has
not violated any applicable requirements regarding storage and
handling.  Hemispherx may ask for return of the damaged or defective Product or
direct that such Product be destroyed.  Hemispherx agrees to reimburse BRP for
all standard shipping costs related to such returns or destruction in the form
of a credit to BRP’s account.  Hemispherx will not reimburse BRP for any other
expenses associated with a damaged or defective Product.


1.8        Recall.  BRP agrees to administer recalls, warning letters,
quarantines or withdrawals in accordance with Hemispherx
instructions.  Hemispherx agrees to reimburse BRP for all direct costs related
to the foregoing which are pre-approved by Hemispherx in writing.  With regard
to recalls, Hemispherx endeavors to comply with all HDMA guidelines.


1.9        Returned Goods.  BRP agrees to comply with Hemispherx’s Return Goods
Policy (attached hereto as Exhibit B) which shall be applicable to all purchases
of Product hereunder.


1.10      Shipping, Handling and Storage.  BRP agrees that it will comply with
all rules and regulations of every governmental authority having jurisdiction
over the shipping, handling, storage, distribution, and dispensing of Product
and that it will conform to all labeled specifications concerning its shipping,
handling and storage.  BRP represents and warrants that all facilities to which
Product will be shipped are licensed to handle such product in accordance with
all applicable state and federal requirements.  BRP shall not repackage, obscure
or otherwise alter the original container of the Product.  BRP will submit
written documentation of state licensing to Hemispherx promptly following
execution of this Agreement.


 
2.0
BRP Service Requirements



2.1        Resale in the Territory/Resale Efforts.    BRP agrees to use
reasonable efforts to sell and promote the Product in the Territory, as defined
in Exhibit D, and will not take any action inconsistent with such obligation.
 
2.2        Provide Data and Information.  Hemispherx requires certain data and
information to verify Product inventories and BRP’s timely performance of
services and for purposes of evaluating Hemispherx’s sales force activity and
productivity.  BRP agrees to supply daily (prior to 6 pm EST) EDI 852 inventory
reports and weekly (prior to 6 pm EST each Monday) EDI 867 reports.  The
specifications for each of these reports are included in Exhibit C.  Hemispherx
agrees to cooperate with BRP with respect to BRP's reporting obligations as
reasonably requested by BRP to meet its obligations under this Section 2.2.   In
the event BRP, due to pre-existing agreement with its customer, is unable to
provide any of the data required by this Section 2.2, BRP will so notify
Hemispherx and identify the customer whose data BRP cannot provide.


2.3        Adverse Experiences Reports. BRP agrees to provide written reports of
adverse events reported to it.  If BRP learns, or is advised of any serious and
unexpected side effects, as defined in FDA regulations (21CFR314.80), BRP is to
immediately notify the Hemispherx Drug Safety Department at within twenty-four
(24) hours of receiving such of learning of such adverse event.
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
3

--------------------------------------------------------------------------------

 


2.4        Lapse in Licensure.  BRP shall notify Hemispherx within ten (10)
business days of its termination, suspension, revocation, forfeiture or
non-renewal of any license required for BRP to comply with its obligations under
this Agreement.


2.5        Contract Administration.  BRP shall administer Hemispherx contracts
with BRP’s customers in accordance with the following requirements:


Recognize and administer contracts (including amendments to same) between
Hemispherx and customers of BRP within two (2) days of receipt of notice from
Hemispherx.  Contracts may be direct with such customers, or indirect through
Participating Pharmacies under the Armada Health Care Group Purchasing
Organization Agreement in effect between Armada Health Care and Hemispherx (“GPO
Agreement”). Participating Pharmacies are defined as those ARMADA member
facilities that fall within the approved Class of Trade as defined in Exhibit B
of the GPO Agreement, have agreed to the terms as detailed in Exhibit A of the
GPO Agreement, and that have been qualified by Armada and ultimately approved by
Hemispherx.  BRP also agrees, upon notice from Hemispherx, to recognize and
administer special pricing offers (“blanket offers”) made to, and accepted by,
customers of BRP within particular classes of trade even if there is no formal
written agreement between Hemispherx and such customer.  The requirements of the
preceding sentence shall apply regardless of whether or not the customer is a
member of a GPO and regardless of whether or not Hemispherx has, or does not
have, an agreement covering such pricing offer with the customer’s GPO. Nothing
in this section will limit the distribution of Product by BRP to any entity
(doctor, clinic, pharmacy, etc) that may want to purchase Product at the then
current WAC price.  These entities may be identified by Hemispherx, BRP or may
include those entities that call either Hemispherx or BRP to source product.


2.6        GPO Member Lists.  BRP shall provide Hemispherx with a membership
list updated quarterly containing the following information:
 
 
-
Full legal name of member organization

 
-
Address

 
-
Number of Covered Lives

 
-
Formulary Type

 
-
Start Date and Termination Date

 
-
DEA#

 
-
HIN ID#



2.7        Monitor Buying Patterns. Monitor buying patterns of its customers to
help identify and prevent to the best of its ability speculative buying patterns
or buying patterns from customers that are greater than 15% above normal and
customary monthly demand, and limit purchases when appropriate.


2.8         Notify of Anticipated Increases in Buying. To the extent such
information is otherwise publicly available, provide no less than four (4) weeks
advance notice to Hemispherx in the event it anticipates any event which will
cause a change in excess of 20% in BRP’s ordering pattern (e.g., acquisition or
loss of a significant customer).


* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
4

--------------------------------------------------------------------------------

 


2.9        No diversion of Product.  BRP will not divert Product or knowingly
purchase and resell Diverted Product. Diverted Product shall include (i) Product
that has been manufactured by Hemispherx but is expired, defective, or out of
specification and diverted from planned destruction, (ii) Product that has been
stolen, (iii) Product packaged in other than a standard sized or unit of measure
currently offered by Hemispherx’s United States Business Unit and clearly so
indicated on the packaging, (iv) Product sold at a discount to a specific
channel of distribution (i.e., managed care, GPO member, 340B/PHS covered
entity, etc.) that is resold outside the authorized channel of distribution, and
(v) Product originally intended for sale in any country other than the United
States.


2.10      Subcontractors.   *


 
3.0
Service Fees.  In exchange for services provided as specified in this Agreement,
specifically section 2.0 and Exhibit D, Hemispherx agrees to pay BRP service
fees depicted below (the "Service Fee").    *  .

 
3.1        Service Fee Schedule:  *  .


ALFERON-N
*
*
 
*
 
*
*
*
*
*
*



AMPLIGEN
*
*.



3.2         Calculation of Percentage.   *  .
 
3.3         Restrictions on Use of Service Fee Payments.  BRP agrees that no
payment of service fees made pursuant to this Agreement will be passed in whole
or in part, directly or indirectly, to any customer or client or affiliate of
BRP.  Any payments for services provided pursuant to this Agreement are intended
solely for payment of the services provided and do not reflect a discount on the
purchase price of the Product and shall not be used in such a manner, directly
or indirectly.
 
3.4  Exceptions to Exclusivity.  BRP will, from time to time be requested to
ship Ampligen and/or Alferon N to Hemispherx’s Manufacturing Facility &
Development Center located at 783 Jersey Avenue, New Brunswick, NJ
08901.  Hemispherx shall pay all standard charges for freight, insurance, fees,
and all other packing and shipping charges related to delivery of Ampligen
and/or Alferon N under this section to Hemispherx by BRP.   Of such product,
Ampligen will be provided to study sites in the US under Hemispherx AMP 511
study and  for countries outside the Territory and Alferon N for countries
outside the Territory, neither of which will be in violation of the exclusivity
provision of this agreement and will not carry any Distribution Fee.


* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
5

--------------------------------------------------------------------------------

 


 
4.0
Accounting For and Reporting Prices and Fees.



4.1        BRP agrees that, if it should have an obligation on behalf of itself
or on behalf of any of its customers, to report discounts earned under this
Agreement in compliance with applicable federal, state or local laws, including
but not limited to the Medicare and Medicaid laws, it will fully and accurately
account for, and report the total value of such discounts in a way that complies
with all such laws.


4.2        BRP agrees to provide, upon request of a representative of the U.S.
Secretary of Health and Human Services, a State Medicaid agency or any other
federally funded health care program, all information concerning the prices paid
and fees earned under this Agreement.


4.3        If BRP has contractual relationships with any customers requiring
disclosure of prices paid and fees earned under agreements such as this, BRP
agrees that it will disclose such information in such detail as is required by
such agreements and by any applicable law or regulation.


 
5.0
Recordkeeping, Audits and Inspections.



5.1        BRP agrees that during the Term of this Agreement (as defined below)
and for a period of   *  (*)  after its expiration or termination, BRP shall
keep and maintain all records related to its purchases and services under this
Agreement, including, without limitation, with respect to its disposition of
Product.  BRP shall, upon receipt of a written request from Hemispherx, furnish
such records and information in a format reasonably acceptable to Hemispherx
within   *  (*)  of receipt of such request.  This requirement is independent
and does not in any way limit the requirement to supply information pursuant to
Sections 2 and 3.
 
5.2        BRP agrees to permit Hemispherx or its agents to conduct periodic
audits of the relevant books and records relating to BRP's compliance with the
terms of this Agreement, including, without limitation, records related to
prescriptions received for the Product written and the dispensing of the
Product.  Any audits shall be at Hemispherx's expense and shall be conducted
upon reasonable advance notice during regular business hours at BRP's principal
office and in such manner as not to unduly interfere with BRP's operations.


5.3        For purposes of insuring compliance with the terms of this Agreement,
Hemispherx may request that BRP provide to Hemispherx, within thirty (30) days
after written request, a certification of compliance from a senior officer or
executive with financial oversight responsibility for BRP attesting to BRP's
compliance with the terms of this Agreement.


5.4        Hemispherx agrees that all inspections and audits shall be subject to
the requirements of and shall be in compliance with all state and federal laws
regarding the confidentiality of medical and prescription records, including,
without limitation, HIPAA.


 
6.0
Representations and Warranties.



6.1        Representations and Warranties of Hemispherx.


 
6.1.1
Hemispherx hereby represents and warrants to BRP that:



* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
6

--------------------------------------------------------------------------------

 


 
6.1.1.1
Each shipment of Product delivered pursuant to this Agreement shall be of
merchantable quality; and



 
6.1.1.2
Each shipment of Product shall not, on the date of shipment by Hemispherx, be
adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act or within the meaning of any state or local law as to which the
definitions of "misbranding" or "adulteration" are substantially the same as
those contained in the Federal Act, as such laws are in effect on the date of
such shipment.



 
6.1.1.3
Each warranty set forth in this Section 6.1 is in lieu of all other warranties,
express or implied, and Hemispherx expressly disclaims any and all other
warranties including, without limitation, any warranty of merchantability or
fitness for any particular purpose.  Hemispherx makes no warranty whatsoever,
express or implied, and assumes no liability to BRP or anyone else in respect
of: (i) the purity, standards or other characteristics of Product if its
immediate container has been opened by BRP or anyone else after shipment by
Hemispherx other than immediately prior to its use; (ii) the continued
availability of Product; or (iii) the use of Product other than as specified its
prescribing information.



6.2        Representations and Warranties of BRP.


 
6.2.1
BRP hereby represents and warrants to BRP that:



 
6.2.1.1
BRP has, and at all times during the term of this Agreement will maintain, all
governmental licenses, permits and approvals required to market, promote,
distribute, offer for sale and sell the Product in the Territory and to conduct
all other activities under this Agreement;



 
6.2.1.2
BRP will at all times during the term of this Agreement maintain the highest
standards of quality to protect the integrity of the Product;



 
6.2.1.3
BRP does not, and during the time of this Agreement will not (1) employ an
individual who has been debarred by the FDA pursuant to 21 U.S.C. § 335a(a) or
(b) ("Debarred Individual") to provide services in any capacity to a person that
has an approved or pending drug product application, or an employer, employee or
partner of such a Debarred Individual or, (2) utilize a corporation, partnership
or association that has been debarred by FDA pursuant to 21 U.SC. § 335(a) or
(b) ("Debarred Entity") from submitting or assisting in the submission of a drug
application, or an employee, partner, shareholder, member, subsidiary, or
Affiliate of a Debarred Entity.  BRP further warrants and presents that it has
no knowledge of any circumstances which may affect the accuracy of the foregoing
representations, including, without limitation, knowledge of any FDA
investigations of, or debarment proceedings against, BRP or any person or entity
performing services or rendering assistance which is in any way related to
activities taken pursuant to this Agreement, at any time during the Term,
becomes aware of any such circumstances; and



* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
7

--------------------------------------------------------------------------------

 


 
6.2.1.4
BRP does not, and during the time of this Agreement will not employ an
individual who has been or is at such time included in the List of Excluded
Individuals/Entities or in the List of Parties Excluded from Federal Procurement
and Nonprocurement Programs.



 
7.0
Indemnification.



7.1        BRP shall be solely responsible for, and agrees to defend, indemnify,
and hold harmless Hemispherx and its affiliates, shareholders, directors,
officers and employees (indemnitees) from and against any and all claims, causes
of action, obligations, liability, liens, indebtedness, debts, judgments,
damages (exclusive of lost profits) losses, costs, expenses, and fees
(including, without limitation, reasonable attorneys fees) to the extent arising
from or related to breach or default under any representation, warranty,
covenant, obligation or promise made by BRP or an affiliate of BRP, provided,
however, that BRP shall not be obligated to defend, indemnify, or hold harmless
any intended indemnitee from claims to the extent such claims result from that
intended indemnitee’s willful, wanton or negligent act or omission or from that
indemnitee’s breach of the terms of this Agreement. This indemnity is
conditioned upon the intended indemnitee's giving prompt notice to BRP of any
claim which may be covered by this indemnity, permitting BRP to handle such
claim as it determines most appropriate, cooperating fully with BRP in its
handling of such claim, and not making or offering to make any settlement of
such claim without the prior written consent of BRP.  IN NO EVENT WILL BRP BE
LIABLE FOR INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES OR LOST PROFITS.


7.2        Hemispherx shall be solely responsible for and agrees to defend,
indemnify, and hold harmless BRP and its affiliates, shareholders, directors,
officers and employees (  *  )  (“Indemnitees”) from and against any and all
claims, causes of action, obligations, liability, liens, indebtedness, debts,
judgments, damages (exclusive of lost profits) losses, costs, expenses, and fees
(including, without limitation, reasonable attorneys fees) to the extent arising
from or related to breach or default under any representation, warranty,
covenant, obligation or promise made by Hemispherx or a Hemispherx affiliate,
provided, however, that Hemispherx shall not be obligated to defend, indemnify,
or hold harmless any intended Indemnitee from claims arising out of the willful,
wanton or negligent act or omission of an Indemnitee (including, for purposes of
this indemnity, the use of Product outside its labeled indications) or from an
Indemnitee’s breach of the terms of this Agreement (   *   ).  This indemnity is
conditioned upon the Indemnitee giving prompt notice to Hemispherx of any claim
which may be covered by this indemnity, permitting Hemispherx to handle such
claim as it determines most appropriate, cooperating fully with Hemispherx in
its handling of such claim, and not making or offering to make any settlement of
such claim without the prior written consent of Hemispherx.  IN NO EVENT WILL
HEMISPHERX BE LIABLE FOR INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES OR LOST
PROFITS.
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
8

--------------------------------------------------------------------------------

 


7.3        Additionally, Hemispherx shall be solely responsible for and agrees
to defend, indemnify, and hold harmless BRP and its affiliates, shareholders,
directors, officers and employees  (  *   ) (“Indemnitees”) from and against any
and all claims, causes of action, obligations, liability, liens, indebtedness,
debts, judgments, damages (exclusive of lost profits), losses, costs, expenses,
and fees (including, without limitation, reasonable attorneys fees) to the
extent arising, directly or indirectly, out of (i) any claim that Hemispherx has
violated Applicable Laws or that Products made, sold, supplied, or delivered by
or on behalf of Hemispherx may be alleged or determined to be adulterated,
misbranded or otherwise not in full compliance with or in contravention of
applicable laws at the time of shipment or delivery hereunder, (ii) any claim
that the design, manufacture or packaging of any Product is defective or
improper in any manner or not suited for the purposes for which such Product is
intended, (iii) any claim that any Product infringes any proprietary or
intellectual property rights of any person, including infringement of any
trademarks or service names, trade names, trade secrets, inventions, patents or
violation of any copyright laws or any other applicable federal, state or local
laws, and (iv) any claim of negligence, strict product liability, willful
misconduct or breach of this Agreement by Hemispherx, provided, however, that
Hemispherx shall not be obligated to defend, indemnify, or hold harmless any
intended Indemnitee from claims arising out of a grossly negligent act or
omission of an Indemnitee (including, for purposes of this indemnity, the
distribution by an Indemnitee of Product outside its labeled indications) or
from an Indemnitee’s breach of the terms of this Agreement (  *).
 
7.4         *   .


 
8.0
Term and Termination of Agreement



8.1        The term of this Agreement shall begin on the Effective Date and
shall expire one (1) year thereafter unless earlier terminated in accordance
with this Agreement (the "Term").   The Term may be extended upon the mutual
written agreement of the parties.


8.2        Either party may terminate this Agreement upon the occurrence of a
material breach by the other party, which material breach has not been cured
within thirty (30) days after receipt of written notice thereof by the breached
party from the other.
 
8.3        This Agreement may be terminated by either party without cause upon
not less than sixty (60) days prior written notice to the other party.


8.4        The termination or expiration of this Agreement shall not affect the
rights and obligations of the parties accruing prior to the effective date of
termination.  Provisions concerning record keeping and audits, confidentiality,
indemnity and governing law shall survive for seven (7) years following the
effective date of termination.  In addition, BRP shall remain liable for any
unpaid invoices.


8.5        BRP agrees that, in the event of early termination, Hemispherx shall
not be liable to BRP for any compensation other than what has properly been
earned for services provided during the Term, which will be prorated to the
extent such termination is effective within a quarter.


8.6        Notwithstanding anything in this Agreement to the contrary,
Hemispherx reserves the right to discontinue the manufacture, sale and/or
distribution of Product in its sole discretion.     *  .
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
9

--------------------------------------------------------------------------------

 


8.7        Upon the expiration or termination of this Agreement, BRP agrees to
(i) transfer all Product accounts maintained by BRP to an entity designated by
Hemispherx, and (ii) to cooperate in good faith in any and all such efforts by
Hemispherx to ensure an orderly transition of such customers.  Hemispherx agrees
to reimburse BRP for its reasonable out of pocket costs incurred by BRP which
are directly attributable to BRP's compliance with this Section 8.7, to the
extent such costs are approved in writing by Hemispherx in advance.


 
9.0
General Provisions



9.1        Affiliate Defined.  For purposes of this Agreement, the term "BRP"
and “Hemispherx” shall include affiliates of BRP and affiliates of Hemispherx
respectively.  "Affiliate" shall mean any individual, corporation or other
business entity which, directly or indirectly, controls a party, is controlled
by a party, or is under common control with a party.  "Control" shall mean
possession of the power to direct, or cause the direction of the management and
policies of a corporation or other entity whether through the ownership of
voting securities, by contract or otherwise.


9.2        Legal Action.  Each party will promptly notify the other of any legal
or regulatory action or threatened action arising in connection with this
Agreement.


9.3        Entire Agreement/Waiver.  This Agreement constitutes the entire
understanding between the parties with respect to its subject matter and
supersedes all prior and contemporaneous understandings and agreements.  The
terms and conditions of this Agreement may not be waived, modified or amended in
any way by conduct, custom or course of dealing; instead, they may be waived
only by a written document signed by both parties.  The waiver by a party of any
term or condition of this Agreement shall not be deemed to be a waiver of any
subsequent breach by the other party of the same term or condition or any other
term or condition hereof.  The subsequent acceptance of performance by a party
of any breached term or condition of this Agreement shall not be deemed to be a
waiver of any preceding breach by the other party of the same term or condition
or any other term or condition of this Agreement, regardless of whether the
accepting party knew or did not know of the preceding breach at the time of
acceptance of such performance.


9.4        Notices.  All notices to be given hereunder shall be in writing,
addressed to the attention of the president of the party being notified, and
shall be deemed duly given when mailed by certified mail, return receipt
requested, postage prepaid, or by recognized overnight courier service, to the
address below.


To Hemispherx:
Hemispherx Biopharma, Inc.
One Penn Center
1617 JFK Boulevard, Suite 660
Philadelphia, PA 19103
Attention:  William A. Carter, M.D.


To BRP:
Bio Ridge Pharma, LLC.
100 Campus Drive Suite 102
Florham Park, NJ 07932


* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
10

--------------------------------------------------------------------------------

 


9.5        Force Majeure.  Noncompliance with the obligations hereunder for
reasons of Force Majeure shall not constitute a breach of any terms or
conditions hereunder, but shall relieve the parties of the obligations of this
Agreement for as long as the Force Majeure remains, without extending its
Term.  For purposes of this Agreement, Force Majeure shall be defined as: laws
or regulations or acts of any government or agency thereof; judicial action;
inability of a third-party manufacturer to supply; acts of God; war, terrorism,
or civil commotion; destruction of production facilities and/or materials; fire;
flood; explosions; earthquake or storm; labor disturbances; any health reform
legislation which materially alters the commercial benefit of this Agreement;
failure of public utilities or common carrier; or any other causes beyond the
reasonable control of the parties.


9.6        Amendments.  Except as explicitly provided herein, no changes,
amendments, or alterations to this Agreement shall be effective unless in
writing and signed by a duly authorized representative of Hemispherx and BRP.

 
9.7        Independent Contractor.  BRP acknowledges that, in entering this
Agreement, it is acting as an independent contractor and that it does not have
the right to, and will not at any time, transact any business in the name of
Hemispherx or obligate it in any manner, character or description, and
Hemispherx shall not, under any circumstances unless prior written consent has
been given, be liable for any agreement, contract, representation or warranty,
which the BRP may hereafter enter into or make.


9.8        Confidentiality.  Each party agrees to maintain the confidentiality
of any proprietary or confidential information (“Confidential Information”) of
the other to which it has gained access during the performance of this
Agreement.  Confidential Information may not be used or disclosed to any third
party (other than a party’s affiliates, employees, officers, directors or other
authorized representatives) except with the prior written consent of the party
whose information is being disclosed.  Each party shall use the same care to
prevent disclosure, publication, or dissemination of such Confidential
Information as is used to protect its own confidential information, but not less
than reasonable care.  Confidential Information shall not include any
information which is (i) already lawfully known to, or independently developed
by, or for, a party, (ii) disclosed in lawfully published materials, (iii)
generally known to the public through no fault of the party receiving the
Confidential Information, or (iv) lawfully obtained from any third party having
a right to disclose.  A party may also disclose Confidential Information as
required by law, provided however, that in anticipation of such required
disclosure, the disclosing party shall give maximum practical advance notice to
the other and, at the other’s expense, cooperate with the other’s efforts to
request confidential treatment of such Confidential Information by the recipient
to the extent afforded by law.  Customer agrees not to disclose any of the terms
and conditions of this Agreement to any third party, other than Customer’s
affiliates, employees, officers, directors or other authorized representatives
who have a need to know such information.  Confidential Information shall not
include information orally disclosed unless such Information is promptly reduced
to writing with a copy (marked “Confidential”) delivered to the party charged
with maintaining its secrecy.


* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
11

--------------------------------------------------------------------------------

 


9.9        Trademarks.  BRP agrees that Hemispherx is the owner, and is entitled
to the exclusive use, of each and every trade name and trademark which it now
possesses, is now using, or may hereafter use and/or which Hemispherx or its
agent or an affiliate has heretofore registered, or may hereafter register, in
the United States or any foreign country and that BRP will not derive any legal
right to any of Hemispherx’s trade names or trademarks and will not now or at
any time hereafter use, register, or attempt to use or register such trade names
or trademarks, except as expressly authorized in writing by Hemispherx.  No
right is granted to BRP to use any trade name or trademark of Hemispherx in
connection with BRP’s business.  In the event that BRP wishes to create any
material, other than materials used in the ordinary course of its business,
using any trade name or trademark of Hemispherx, such material shall be
forwarded to Hemispherx in advance of such use for approval by Hemispherx.


9.10      Assignment.  This Agreement and the rights and obligations hereunder
may not be assigned or transferred by either party without the prior written
consent of the other party; provided, however, that Hemispherx may assign this
Agreement without BRP's consent to an Affiliate of Hemispherx or in connection
with the merger, consolidation or sale of all or substantially all of its
assets.


9.11      Disputes.  If a dispute arises between the parties under this
Agreement, the parties agree that, prior to either pursuing other available
remedies, decision-making individuals from each party will promptly meet, either
in person or by telephone, to attempt in good faith to negotiate a resolution of
the dispute.  If, within sixty days after such meeting, the parties are unable
to resolve the dispute (or such longer time as the parties may agree) either
party is free to pursue its legal remedies.


9.12      Insurance.  BRP agrees that it shall maintain comprehensive general
liability insurance in an amount not less than $3,000,000.00 United States
Dollars ($3 Million USD) per person and per occurrence, 5,000,000.00 United
States Dollars ($5 Million USD) in the aggregate for physical injury and
property damage. Hemispherx agrees that it shall maintain comprehensive general
liability insurance in an amount not less than 3,000,000.00 United States
Dollars ($3 Million USD) per person and per occurrence, 3,000,000.00 United
States Dollars ($3 Million USD) in the aggregate for physical injury and
property damage. Hemispherx agrees that it shall maintain comprehensive product
liability insurance in an amount not less than 5,000,000.00 United States
Dollars ($5 Million USD) per person and per occurrence, 5,000,000.00 United
States Dollars ($5 Million USD) in the aggregate for physical injury and
property damage.  Each party shall provide proof of such insurance if requested
by the other party.


9.13      Governing Law and Jurisdiction.  The validity, interpretation and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey without regard to the principles of
conflicts of law.  All actions arising under this Agreement shall be brought in
a court of competent subject matter jurisdiction in the State of Connecticut and
both parties agree to accept the personal jurisdiction of such court.  IN ANY
CONTROVERSY OR CLAIM, WHETHER BASED IN CONTRACT, TORT OR OTHER LEGAL THEORY,
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ITS ENFORCEABILITY OR VALIDITY, OR
THE PERFORMANCE OR BREACH THEREOF OR THE RELATIONSHIPS ESTABLISHED THEREUNDER,
ALL PARTIES HEREBY IRREVOCABLY WAIVE THEIR RIGHT TO TRIAL BY JURY.


9.14      Effect of Invalidity of any Provision.  If any provision(s) of this
Agreement shall be held to be invalid, illegal, or unenforceable, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be impaired thereby, and such remaining provisions shall continue to be
valid, binding and enforceable, only so long as the intent of the parties can be
achieved.  Otherwise, this Agreement shall terminate.
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
12

--------------------------------------------------------------------------------

 


9.15      Compliance with Laws.  Hemispherx and BRP each agree that they will
separately be responsible for securing and maintaining all required licenses,
permits and certificates applicable to their respective operations and each
shall comply with any and all applicable federal, state and local laws, and
regulations adopted there under, including but not limited to, (i) the Federal
Food Drug and Cosmetic Act, (ii) the Social Security Act; (iii) HIPAA, (iv) all
federal and state health care anti-fraud and abuse laws, and (v) all state
privacy, and consumer protection laws, including those relating to the use of
medical and prescription information for commercial purposes.


IN WITNESS WHEREOF, the parties have hereunto set the signatures of their
authorized representatives.


Bio Ridge Pharma, LLC
 
Hemispherx Biopharma, Inc.
100 Campus Drive Suite 102
 
One Penn Center
Florham Park, NJ 07932
 
1617 JFK Boulevard, Suite 660
 
 
Philadelphia, PA 19103
     
By:
/s/ Lawrence S. Irene
 
By:
/s/ William A. Carter
Printed Name: Lawrence S. Irene, R.Ph.
 
Printed Name: William A. Carter, M.D.
Title: CEO
 
Title: Chairman and CEO

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
13

--------------------------------------------------------------------------------

 


List of Exhibits


Exhibit A – Price and Payment Terms
Exhibit B – Product Return Goods Policy
Exhibit C – 852 and 867 Data Requirements
Exhibit D – Services


Exhibit A


Price and Payment Terms


Price


*


Payment Terms


*
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential



 
14

--------------------------------------------------------------------------------

 


Exhibit B


Hemispherx Returned Goods Policy 

--------------------------------------------------------------------------------

 
This Return Goods Policy is for all Hemispherx products, Alferon N® and
Ampligen®,  distributed by Bio Ridge Pharma, Inc.
 
The following products are eligible for return and reimbursement:
 
 
·
Out dated product: Product within two (2) months prior or six (6) months past
expiration date noted on product;

 
AND

 
·
Product in its original container and bearing its original label.

 
OR

 
·
Product which Hemispherx has specified be returned

 
The following products are not eligible for return and reimbursement:
 
 
·
Product that is not out-dated.

 
·
Product in which the lot number and/or expiration date is missing, illegible,
covered, and/or unreadable on original container.

 
·
Product that has been damaged due to improper storage or handling, fire, flood,
or catastrophe.

 
·
Product that has been sold expressly on a non-returnable basis.

 
·
Product that is not in its original container and/or not bearing its original
label.

 
·
Product that is in its original container with a prescription label attached.

 
·
Product that has been repackaged

 
·
Partial vials..

 
·
Product obtained illegally or via diverted means.

 
·
Product purchased on the "secondary source" market or from a distributor other
than BioRidge. .

 
·
Product that Hemispherx determines, in its sole discretion, is otherwise
adulterated, misbranded, or counterfeit.

 
Hemispherx will only accept returns shipped to BioRidge Pharma. All eligible
products  shall be shipped in a safe, secure, and reliable manner, and in
compliance with all applicable federal, state and local laws, regulations and
statutes. It is the shipper's responsibility to securely package all return
goods to prevent breakage during transit and otherwise comply with laws and
regulations applicable to the packaging, shipping and transport of return goods
shipments. Hemispherx is not responsible for shipments lost and/or damaged in
transit. Hemispherx recommends that all customers insure return goods shipments.
 
Hemispherx will audit the quantities of return goods and final reimbursement
will be based on Hemispherx count. All products will be reimbursed based on the
priced paid. Direct purchasing customers reimbursement will be issued in the
form of a credit or product replacement to the appropriate party.
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
15

--------------------------------------------------------------------------------

 
 
To assist in accurate credit memo processing, please include the following
information with the return goods shipment:
 
 
1.
Purchaser ‘s name and mailing address.

 
2.
Date and quantity purchased

 
Return goods shipments which are deemed to be outside of this policy will not be
returned to the customer or the third party processor and no reimbursement will
be issued by Hemispherx. Hemispherx return goods policy is subject to change at
any time and without prior notice to other parties.
 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
16

--------------------------------------------------------------------------------

 


Exhibit C


852 and 867 Data Requirements


Data Elements of EDI 852 File Type


Data Element
 
Description
Account identifier
 
Unique identifier to Authorized Distributor.  DUNN’s number.
Account Name
 
Constant alpha name for Authorized Distributor.  This should be the “sold to”
name of the account.
Distribution location identifier
 
Unique identifier of each “sold from” location or “Distribution Center” – should
be the location’s DEA number
Product Activity Date (Header)
 
Include start and end date.  YYYYMMDD for both.
Product NDC
 
National Drug Code (eleven digit) no hyphenation – include leading zeros where
applicable.
Product Activity Date (Detail)
 
Date product shipped.
Product Description
 
Product name/Description of Product in Authorized Distributor’s system that
corresponds to the NDC referenced above.  Include brand name, strength, form,
and size/unit of measure.
Quantity On Hand
 
Total vials on hand per distribution location including, but not limited to
quantity available for sale to all Providers plus quantity committed, plus
quantity held, plus quantity allocated at the end period of Product Activity
Date, and any other vials physically on hand within a Distribution Center
excluding only the products deemed unsaleable by some sort of damage or expired
dating of the Product. All saleable product owned by Wholesaler.
Quantity On Order
 
Total vials on hand per distribution location including, but not limited to
quantity on order from manufacturer or Product awaiting receipt from another
Distribution Center at the end period of Product Activity Date.  This includes
inter-Distribution Center transfers and any other Product orders expected to be
received into the Distribution Center regardless of the source.
Quantity Sold
 
Total vials shipped for 100% of Customers during Product Activity Date
Quantity Demanded
 
Total vials ordered/demanded/ requested for 100% of Customers during Product
Activity Date
 
Total Quantity Shorted
 
Total vials shorted for 100% of Customers.  Ordered/demanded, but not able to
fill within 24 hours of the date ordered/demanded.
Quantity shorted manufacturer supply issue
 
As a subset of Total Quantity Shorted, quantity shorted due to a manufacturer
backorder or allocation issue.  Quantity shorted ordered/demanded, but not able
to be filled within 24 hours of the date ordered/demanded specific to each
specific “sold to” Customer due to manufacturer supply issue.
Quantity Transferred
 
Total vials transferred during Product Activity Date for 100% of Distribution
Centers.  Transfers should be inter-Distribution Center transfers only.  All
other Product movement should be recorded as a Product sale or withdrawal.

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential
 
 
17

--------------------------------------------------------------------------------

 




Quantity Withdrawn
 
Total vials withdrawn from inventory during the Product Activity Date.
Quantity Withdrawn (unsaleable goods)
 
 
The subset of Quantity Withdrawn from inventory during the Product Activity Date
because Product is deemed unsaleable and sent to distributor morgue.
Quantity Held (QH)
 
All product held from reported inventory
Quantity Committed (QC)
 
Product in reported inventory and committed for sale
Quantity Shorted (LS)
 
 
Quantity shorted due to Hemispherx supply issues.
Total Quantity Shorted (QO)
 
Quantity shorted other than Hemispherx supply issue.
Quantity Damaged (QD)
  
Product removed from inventory due to unsaleablity.



Data Elements of EDI 867 File Type


Data Element
 
Description
Account identifier
 
Unique identifier to Authorized Distributor.  DUNN’s number.
Account Name
 
Constant alpha name for Authorized Distributor.  This should be the “sold from”
name of the account.
Distribution location identifier
 
Unique identifier of each “sold from” location or “Distribution Center” – should
be the location’s DEA number
Invoice Date
 
Include date of transfer.  YYYYMMDD
Product National Drug Code (NDC)
 
National Drug Code (eleven digit) no hyphenation – include leading zeros where
applicable.
Customer City
   
Invoice number  (DI)
 
Invoice # to the end customer
Unit of measure
   
Contract number (CT)
   
Quantity
 
All product movement including sales, inter-company, intra-company transfers and
returns
Product Transferred Type
 
Code identifying type of product transfer
Customer Name
 
Location name “xyz pharmacy”
Customer DEA
 
DEA of that Customer
Customer HIN
 
HIN of that Customer (where applicable)
Customer Address
 
Physical shipping address of the Customer that coincides with the Customer
pharmacy license.
Customer Address 2
 
Additional Physical shipping address of the Customer that coincides with the
Customer pharmacy license.  Suite, building, etc.
Customer state
   
Customer zip code
  
 



* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential


 
18

--------------------------------------------------------------------------------

 


Exhibit D


Services


I.
SERVICES:

 
 
1.
WAREHOUSEING

 
a.
Per Section 1.10

 
2.
RECEIVING

 
a.
Per Section 1.6

 
3.
DISTRIBUTION

 
a.
Per Section 1.10

 
4.
CUSTOMER SERVICE

 
a.
*

 
b.
*

 
c.
*

 
d.
*

 
e.
*.

 
f.
*

 
g.
*

 
h.
*

 
i.
*

 
j.
*

 
5.
ORDER ENTRY

 
a.
*

 
b.
*

 
c.
*

 
d.
*

 
6.
CUSTOMER CREDIT

 
a.
*

 
b.
*

 
c.
*

 
d.
*

 
7.
PRICING AND TERMS

 
a.
*

 
b.
*

 
8.
INVOICING

 
a.
*

 
b.
*

 
c.
*

 
9.
RECALL ASSISTANCE

 
a.
See Section 1.8

 
10.
SYSTEMS

 
a.
*

 
b.
*

 
c.
*

 
d.
*

 
* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.
Confidential



 
19

--------------------------------------------------------------------------------

 
 